Citation Nr: 0122918	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The RO denied the veteran reimbursement for 
medical expenses incurred at Trinity Medical Center on March 
13, 1999 and April 2, 1999.

A hearing was held before a Member of the Board in 
Washington, D.C. on July 19, 2001.


FINDINGS OF FACT

1.  On March 13, 1999 and April 2, 1999 the veteran received 
private medical treatment for chest pain.

2.  The treatment received by the Veteran on March 13, 1999 
and April 2, 1999 was not authorized by the VA, and the VA 
did not receive notice of the hospitalization within 72 hours 
of the veteran's admission.

3.  At the time of the veteran's treatment, he was not 
service-connected for any disability, suffering from a non 
service-connected disability associated with and aggravated 
by a service-connected disability, rated totally and 
permanently disabled due to service connected disability or 
participating in a course of vocational rehabilitation under 
the auspices of the VA.




CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran on 
March 13, 1999 and April 2, 1999.  38 U.S.C.A. § 1703, 1710, 
1728 (West 1991 & Supp. 2001); 38 C.F.R. § 17.52, 17.54, 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his testimony at the Board hearing in Washington, D.C. on 
July 19, 2001, the veteran stated that in March and April 
1999 he was treated at Trinity Medical Center for chest 
pains.  He testified that he was in extreme pain and the 
nearest VA hospital was 100 miles away.  Hospital bills 
indicated that the veteran was treated in the emergency room 
on March 13, 1999 and April 2, 1999 at Trinity Medical 
Center.

The veteran stated that he had presented his VA card on 
admission to the hospital.  He testified that on both the 
March 13 and April 2 admissions a hospital staff member told 
him they accept VA cards.

The veteran testified that he had not been informed of any 
pre-authorization requirements for being treated at a private 
hospital.  He stated he was not aware the VA would not pay 
his hospital bills until the hospital turned his bills over 
to collections.

The veteran submitted his medical bills to the VA for 
reimbursement in September 1999.  In November 1999 the VA 
notified the veteran that his expenses would not be 
reimbursed.  The veteran filed a Notice of Disagreement (NOD) 
in January 2000.  The VA sent the veteran a Statement of the 
Case (SOC) in January 2000.  The veteran subsequently 
perfected his appeal.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the statement 
of the case (SOC), and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran appeared at a hearing before a Member 
of the Board in Washington, D.C.  All relevant evidence as 
identified by the veteran was obtained and considered.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
reimbursement.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

III.  Criteria

Prior authorization is required for private hospitalization 
at VA expense.  38 C.F.R. § 17.54 (2000).  In emergency cases 
that existed at the time of admission, an authorization may 
be obtained by notifying the VA within 72 hours of the hour 
of the veteran's admission.  Id.

In the event the treatment was not authorized, reimbursement 
is permitted under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a non service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 2001); 38 C.F.R. § 17.20 (2000).  
Given Congress' use of the conjunctive "and" in the 
statute, all three statutory requirements would have to be 
met before reimbursement could be authorized.  See Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In addition, persons dealing with the Government are charged 
with the knowledge of Federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385 (1947)).

IV.  Analysis

The veteran sought treatment at a private hospital without 
prior-authorization from the VA.  Given the emergent 
circumstances, the veteran had 72 hours after the hour of his 
admission to contact the VA and get an authorization for his 
treatment at Trinity Medical Center.  No such contact was 
made.  The Board notes that the veteran stated that when he 
presented his VA card to the hospital staff on admission he 
was told the VA would be billed for his hospitalization.  
Third party statements regarding reimbursement by the VA are 
not relevant to the issue.  The fact that the veteran may not 
have been aware of the regulations requiring him to obtain 
authorization from the VA for his treatment is also not 
material.  Therefore, the veteran did not have the 
authorization required for reimbursement of medical expenses 
incurred at Trinity Medical Center.

Nevertheless, in cases where the treatment was not 
authorized, veterans may still be reimbursed for medical 
expenses incurred at a private facility if they meet the 
criteria set forth in 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.20.  In this instance, the veteran did not seek 
treatment for a service connected disability.  He did not 
seek treatment for a non-service connected disability that 
was aggravated by a service disability.  The veteran is not 
permanently and totally disabled as a result of a service-
connected disability.  Finally, the veteran is not 
participating in a vocational rehabilitation program.  
Accordingly, the criteria for reimbursement of unauthorized 
medical expenses are not met.

The facts surrounding the veteran's case do not fit the 
statutory scheme established by Congress for the payment of 
or reimbursement for expenses incurred at a non-VA facility.  
See Zimick v. West, 11 Vet. App. 45, 48-49 (1998).  The Board 
notes with sympathy the veteran's contention that the VA 
should pay for his hospitalization because that 
hospitalization would not have been necessary were it not a 
medical emergency.  However, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expense at 
issue.  See Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 
(1990)(payment of money from the [Federal] Treasury "must be 
authorized by statute").  In summary, the benefit sought by 
the veteran is not authorized under the facts of this case, 
and the claim must be denied.


ORDER

Reimbursement for medical expenses incurred at a private 
medical facility is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

